Citation Nr: 0109620	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a kidney 
disorder.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from April 1969 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) San Diego, California Regional Office 
(RO).  


FINDINGS OF FACT

1.  In a December 1987 decision, the Board determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for the veteran's 
kidney disorder.  The veteran was notified of the decision, 
he did not appeal, and as such, it became final.  

2.  Additional evidence submitted since the Board's December 
1987 decision bears directly and substantially upon the 
specific matter under consideration and is not cumulative or 
redundant.  


CONCLUSIONS OF LAW

1.  The December 1987 Board decision that denied service 
connection for a kidney disorder is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for the veteran's kidney 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The pertinent law and regulations provide that once a denial 
of a claim of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.  

In this veteran's case, the Board has determined that he 
submitted statements new to the record since the last final 
disallowance.  Specifically, such statements are reflected on 
VA Form 9, dated March 15, 2000.  The veteran's assertions 
overall provide a more complete picture of the circumstances 
surrounding the origin of his kidney disability, and thus, 
are considered material for the purposes of reopening his 
previously denied service connection claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  For example, the 
veteran specifically averred that he had no recognized 
problems with his kidney before service and referred to 
statements of similar effect from others who knew him before 
service.   He also described and explained in some detail the 
incidents at the time he was treated during service.  While 
these declarations are less than comprehensive and may not be 
adequate to grant the claim on the merits, their impact seems 
to fall within the very minimal requirements to reopen 
articulated by the Hodge decision. 
 
The Board wishes to point out that during the pendency of 
this matter, the Veterans Claims Assistance Act of 2000 (the 
VCAA) was made law.  In general, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. § 5107(a)].

Once a claim is reopened as here, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  


ORDER

New and material evidence has been submitted so as to permit 
a reopening of the veteran's claim for service connection for 
a kidney disorder; to this extent, the veteran's appeal is 
granted. 


REMAND

As reflected in the veteran's service medical records, he 
complained of back pain during service, but nothing relevant 
to kidney problems was indicated.  On discharge examination, 
a notation of a microscopic hematuria without symptoms was 
made.  Otherwise, the veteran's service medical records are 
silent for any pertinent findings.  In a rating decision 
dated in June 1970, the RO denied entitlement to service 
connection for a kidney disorder based on a lack of medical 
evidence that his post-service left flank pain and kidney 
stones related in any way to his period of service.  The 
decision references the veteran's post-service 
hospitalization in 1970 at which time a diagnosis of an 
aberrant vessel and a calculus were noted. 

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b) (2000).  The presumption attaches only 
where there has been an induction examination in which the 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 238 (1994).  In this case the veteran was examined at 
the time of his enlistment into service and no history of or 
symptoms of kidney disorder was identified.  In order to 
rebut the presumption of soundness there must be clear and 
unmistakable evidence that a disability existed prior to 
service.  38 C.F.R. § 3.304 (2000).

The Board notes that in this case, a Remand is necessary in 
light of the foregoing.  The Board notes some inconsistencies 
as to whether the veteran's kidney disorder predated his 
period of service and conclusions as to the etiology of his 
disorder.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Accordingly, the case is REMANDED for 
the following action:

1.  The veteran should be afforded a VA 
examination to determine current 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should then render an opinion as to the 
etiology of the veteran's kidney 
disorder.  Specifically, the examiner 
should comment on whether a kidney 
condition preexisted service, and if so, 
whether such condition increased in 
severity during service.  Alternatively, 
if the examiner determines that the 
veteran's kidney disorder did not 
preexist service, then an opinion should 
be given as to the relationship between 
the symptomatology in service and any 
current renal disability.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 



